Citation Nr: 0213305	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-09 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the Army from June 1949 
to December 1952.

In June 2001, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Washington, DC, denied the veteran's 
petition to reopen his previously denied claim for service 
connection for a gastrointestinal disorder.  He submitted a 
Notice of Disagreement (NOD) in July 2001 to initiate an 
appeal of that decision, and the RO provided him a Statement 
of the Case (SOC) in October 2001.  In the SOC, the RO 
reopened the claim but continued to deny service connection.  
The veteran then perfected his appeal to the Board later in 
October 2001 by submitting a timely Substantive Appeal (on VA 
Form 9).  See 38 C.F.R. § 20.200 (2002).  The veteran's 
representative submitted statements in November and December 
2001, and he testified at a hearing at the Board in 
January 2002.  The Member of the Board signing this decision 
conducted that hearing.


FINDINGS OF FACT

1.  In December 1987, the Board denied the veteran's claims 
for service connection for chronic colitis and a hiatal 
hernia because there was no probative medical evidence of 
record at the time of that decision confirming that he had 
either of these conditions due to organic pathology that he 
had incurred or aggravated during his period of active duty 
service in the military; the medical and other evidence of 
record indicated, instead, that his gastrointestinal symptoms 
were entirely functional in nature and part and parcel of an 
underlying psychophysiological anxiety reaction disorder with 
depressive and conversion features, which already had been 
service connected and rated as 30-percent disabling.

2.  The Board sent the veteran a letter later in December 
1987 notifying him of that decision denying his claims for 
service connection for chronic colitis and for a hiatal 
hernia.

3.  Subsequently, in May 1990, March 1994, and most recently 
in June 1995, the RO denied the veteran's petition to reopen 
the previously denied claim for chronic colitis-in part, 
because there still was no probative medical evidence of 
record indicating that he had experienced symptoms of this 
condition at any time while he was on active duty in the 
military due to organic pathology-as opposed to a functional 
overlay attributable to his already service-connected 
psychophysiological disorder, or that any of his current 
symptoms had an organic basis either.

4.  The RO sent the veteran a letter later in June 1995, 
following that most recent decision, apprising him of it and 
of his procedural and appellate rights in the event that he 
elected to appeal; but he did not appeal.

5.  None of the medical or other evidence that has been 
submitted or otherwise obtained since the RO's most recent 
decision in June 1995 indicates the veteran has chronic 
colitis due to organic pathology causally related to his 
service in the military.

6.  Medical evidence has been submitted, however, since the 
Board's December 1987 decision, confirming the veteran has a 
hiatal hernia due to organic pathology, but there still is no 
medical evidence of record etiologically linking his hiatal 
hernia or any of his other currently diagnosed 
gastrointestinal disorders (gastritis, duodenitis, or other 
forms of peptic ulcer disease) to his service in the 
military.



CONCLUSIONS OF LAW

1.  The RO's June 1995 decision, denying the veteran's 
petition to reopen the previously denied claim for service 
connection for chronic colitis, is final.  38 U.S.C.A. § 7104 
(West 1991); 38 C.F.R. §§ 3.104, 20.1103 (2002).

2.  New and material evidence has not been submitted since 
the RO's June 1995 decision to reopen this claim.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

3.  New and material evidence has been submitted, however, 
since the Board's December 1987 decision, to reopen the claim 
for service connection for a gastrointestinal disorder 
inclusive of a hiatal hernia.  38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. §§ 3.156, 20.1100, 20.1105 (2002).

4.  Regardless though, the veteran does not have a chronic 
gastrointestinal disorder (either in the way of a hiatal 
hernia, gastritis, duodenitis, or other forms of peptic ulcer 
disease) that was either incurred or aggravated during 
service or which may be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 
3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting a well-
grounded claim.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claim-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have the 
VCAA considered when deciding his case because it provides 
procedural safeguards and protections to him that were not 
previously available.  See, e.g., Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 10 Vet. App. 
79, 80 (1997).

Here, though, since the issue on appeal involves a petition 
to reopen a previously denied claim, the VCAA simply does not 
apply insofar as the revised definition of what constitutes 
new and material evidence because the amendment to 
the governing regulation, 38 C.F.R. § 3.156(a), only concerns 
petitions that were filed or after August 29, 2001.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  The veteran, on the other hand, requested to 
reopen his claim on October 19, 1998, nearly 3 years before 
the effective date of the change in definition.  And as for 
the other preliminary requirements of the VCAA, which do 
apply, they all have been satisfied.

On each and every occasion that the RO has adjudicated the 
claim at issue, the veteran has been duly notified of the 
reasons and bases for the decision.  The RO also provided him 
a SOC, further discussing the reasons and bases for denying 
the benefit that he is requesting and citing the governing 
laws and regulations.  That included, in particular, 
specifically apprising him of the need to submit new and 
material evidence to reopen his previously denied claim.  
And the SOC even cited the new VCAA regulations.  He also 
underwent a VA medical examination in May 2001 specifically 
for the purpose of obtaining a medical opinion concerning 
whether his gastrointestinal symptoms are related to his 
service in the military.  Moreover, he had an opportunity to 
further discuss his allegations in very specific detail while 
testifying during his recent January 2002 hearing at the 
Board.  See 38 C.F.R. § 20.702.  And following the hearing, 
at his request, the Board held his case in abeyance for an 
additional 60 days to allow him an opportunity to obtain the 
addresses and other information needed to contact several 
private physicians (particularly Drs. Jahn and Curtis Pratt) 
who he had alleged had treated him at various times since 
service during the intervening years from the late 
1950s/early 1960s to the late 1970s/early 1980s.  But he 
never submitted any additional contact information or 
evidence from those private doctors following the hearing, 
despite that opportunity.  He also has not indicated that any 
additional medical evidence, other than that, not already of 
record, needs to be obtained to support his allegations.

In light of all of the notification and development that 
already has occurred, there is no legitimate reason to delay 
a decision in this appeal any further to provide the veteran 
a VCAA form letter, per se, because VA already has complied 
with the requirements of this new law-if not the exact 
letter of it.  Such needless remands should be avoided 
whenever possible.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  Therefore, the Board may 
proceed to issue a decision in this appeal without fear of 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim

In December 1987, the Board denied the veteran's claims for 
service connection for chronic colitis and a hiatal hernia 
because there was no probative medical evidence of record at 
the time of that decision confirming that he had either of 
these conditions due to organic pathology that he had 
incurred or aggravated during his period of active duty 
service in the military; the medical and other evidence of 
record at that time indicated, instead, that his 
gastrointestinal symptoms were entirely functional in nature 
and part and parcel of an underlying psychophysiological 
anxiety reaction disorder with depressive and conversion 
features, which already had been service connected for many 
years (since 1975) and rated as 30-percent disabling.

In denying the claim, the Board acknowledged that the veteran 
had experienced various gastrointestinal symptoms (abdominal 
cramps, etc.) and had received treatment for them on several 
occasions during service.  But of equal or even greater 
significance, the medical records dated from May 1952 onward 
had shown that his symptoms were not attributable to an 
organic basis.  In fact, many times there were no objective 
clinical indications of chronic colitis or a hiatal hernia at 
all.  That included after undergoing an upper 
gastrointestinal (UGI) series in May 1952 and a barium enema 
study in June 1952, even while still in service, since both 
were negative.  So his doctors concluded that his symptoms 
were entirely functional in nature and, therefore, due solely 
to the psychophysiological anxiety reaction disorder with 
depressive and conversion features.  The very same thing 
occurred when examined numerous times after service, too, 
including by VA in May 1953 when the diagnosis was "organic 
disease of stomach or duodenum not found," and when later 
hospitalized at a VA medical center (VAMC) in May 1959 
when UGI and gallbladder X-ray studies again were essentially 
negative.  And although another physician, Klaus Dehlinger, 
M.D., who had conducted an esophagogram in August 1971 had 
indicated that it showed the veteran had a small hiatal 
hernia, that was nearly 20 years after his service in the 
military had ended.  The same was true of an April 1976 
letter from John P. Jahn, M.D., who also reported that he had 
treated the veteran (since about the same time, January 1970) 
for, among other conditions, gastrointestinal disorders such 
as a gastric hiatal hernia.

The most recent medical evidence considered by the Board in 
December 1987 did not even show the veteran still had these 
conditions, much less that they were related to his service 
in the military and not functional, but rather, organic.  
That included the results of an October 1976 VA medical 
examination, when another UGI series was normal with no 
evidence of a hiatal hernia reflux.  A psychiatric evaluation 
conducted by VA in July 1985 also found that he had 
psychological factors affecting his physical illness and a 
chronic atypical anxiety disorder.  Furthermore, the 
examining VA psychiatrist confirmed that at least some of the 
veteran's gastrointestinal distress seemed to be related to 
periods of stress and tension.  The results of an October 
1985 barium enema study performed by VA also were essentially 
unremarkable, as were the results of a UGI series conducted 
in November 1985 when neither signs of reflux nor a hernia 
were seen.

An essential requirement for establishing one's entitlement 
to service connection is that there must be medical evidence 
actually confirming the veteran currently has the condition 
alleged.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.").  See also 
Degmetich v. Brown, 104 F.3d 1328 (1997) (interpreting 
38 U.S.C. § 1131 as requiring the existence of a present 
disability for VA compensation purposes).  See, too, Wamhoff 
v. Brown, 8 Vet. App. 517, 521 (1996).  And that simply was 
not the case when the Board denied the veteran's claims for 
chronic colitis and a hiatal hernia in December 1987.

The Board sent the veteran a letter later in December 1987 
notifying him of that decision denying his claims for service 
connection for chronic colitis and for a hiatal hernia.  And 
when, as here, the Board already has denied claims, the 
denial is final and binding on the veteran unless the 
Chairman of the Board determines that reconsideration is 
warranted or another exception to "finality" applies.  
Otherwise, no claim based upon the same factual basis shall 
be considered.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. 
§ 20.1100.

More recently, in May 1990, March 1994, and June 1995, the RO 
denied the veteran's petition to reopen the previously denied 
claim for chronic colitis-in part, because there still was 
no probative medical evidence of record indicating that he 
had experienced symptoms of this condition at any time while 
he was on active duty in the military due to organic 
pathology-as opposed to a functional overlay attributable to 
his already service-connected psychophysiological disorder, 
or that any of his current symptoms had an organic basis 
either.  The RO sent him a letter later in June 1995, 
following the most recent decision, apprising him of it and 
of his procedural and appellate rights in the event that he 
elected to appeal.  But he did not appeal, so that decision 
also became final and binding on him based on the evidence 
then of record (at least concerning his claim for chronic 
colitis, in particular).  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.302, 20.1103.

Because of the "finality" of those prior decisions, both by 
the Board and the RO, to reopen the claim for service 
connection for a hiatal hernia there must be "new and 
material" evidence concerning this claim since the Board's 
December 1987 decision.  And similarly, to reopen the claim 
for service connection for chronic colitis, in particular, 
there must be "new and material" evidence since the RO's 
more recent decision in June 1995 concerning this specific 
claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The Board must determine whether new and material evidence 
has been received because it affects the Board's jurisdiction 
to reach the underlying claim and adjudicate it de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been presented, 
that is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Id.  Further 
analysis, beyond consideration of whether the evidence 
received is new and material, is neither required nor 
permitted.  Id., at 1384.  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since absolutely none of the medical evidence submitted by 
the veteran or otherwise obtained since the RO's June 1995 
decision indicates that he has chronic colitis due to organic 
pathology causally related to his service in the military, 
there is no basis for reopening his claim as it pertains to 
this specific condition.  Indeed, none of the medical 
evidence submitted since June 1995 even shows the veteran has 
colitis, much less that it is due to an organic cause and 
related to his military service.  So the additional evidence 
since June 1995, even if new, clearly is not material.  See 
Hickson v. West, 11 Vet. App. 374, 378 (1998); Spalding v. 
Brown, 10 Vet. App. 6, 11 (1996).

David M. Cromwell, M.D., who the veteran often referenced 
during his hearing, indicated in a December 1999 letter that 
he did not evaluate the veteran's colon and, consequently, 
was unable to comment in any way about any possible 
conditions affecting it.  And a VA physician who more 
recently examined the veteran in May 2001, for the specific 
purpose of providing a medical nexus opinion concerning 
whether any of the conditions at issue are related to his 
military service, concluded rather unequivocally that none 
are.

The testimony the veteran gave during his January 2002 
hearing is not new because he essentially reiterated 
allegations previously made when the RO denied his claim for 
colitis in June 1995 and earlier.  See Reid v. Derwinski, 2 
Vet. App. 312 (1992).  And aside from that, as a layman, he 
simply does not have the medical training or expertise 
necessary to either diagnose a condition (to confirm that he 
has it) or to give a competent opinion on the supplemental 
issue of medical causation-to etiologically link his 
colitis, even if he currently has it, to his military 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Hasty v. Brown, 13 Vet. App. 230 (1999).  So even 
if his hearing testimony was new, it still would not be 
material-which is a requirement also, and therefore would be 
insufficient to reopen his claim for colitis.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Pollard v. Brown, 6 
Vet. App. 11 (1993).  The petition to reopen the claim for 
colitis therefore must be denied.

The veteran also clarified during his hearing that he not 
only is attempting to reopen his claim for colitis, but also 
his claim for a hiatal hernia and the gastrointestinal 
disorders associated with it (of gastritis, duodenitis, and 
other forms of peptic ulcer disease (PUD)).  And since the 
report of a December 1999 endoscopic gastroduodenoscopy 
conducted at Johns Hopkins Hospital, a December 1999 letter 
from the veteran's referring physician, Dr. Cromwell, 
and a January 2000 letter from another private treating 
physician, Michael M. Raffinan, M.D., all confirm the veteran 
currently has these conditions (which was not the case when 
the Board denied this claim in December 1987), there is a 
basis for reopening it and reconsidering it de novo.

III.  Entitlement to Service Connection

Although Drs. Cromwell and Raffinan confirmed the veteran in 
fact has an organically based gastrointestinal disorder 
(inclusive of a hiatal hernia with associated gastritis, 
duodenitis, etc.), neither of these doctors went on 
to the next step, by etiologically linking these conditions 
to the veteran's service in the military.  So their 
statements only confirm that he has current disability 
as a result of these conditions, not that they are due to his 
military service, which is an equally important requirement 
for granting service connection.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).  The same is true of the report of a UGI series in 
July 1988 at the Alamo Diagnostic Imaging Center, the report 
of another, more recent, UGI series in November 1994 in a VA 
outpatient clinic, and a September 1998 letter from Michael 
T. Keegan, M.D., because these records also only confirm the 
veteran currently has the conditions at issue, not that they 
are related to his service in the military.

Of the remaining relevant records on file, which do address 
the determinative issue of causation, they all are highly 
unfavorable to the claim.  Richard Otero, M.D., who is a 
private gastroenterologist, indicated in a September 1990 
letter that he did not feel that the veteran's 
gastrointestinal disorders are related to his service in the 
armed forces.  To the contrary, Dr. Otero indicated, instead, 
that the veteran's medical problems would have existed with 
or without his having been exposed to a stint in the armed 
forces.

A VA physician who rather recently examined the veteran in 
May 2001, for the specific purpose of providing a medical 
nexus opinion concerning this case, came to the same 
conclusion as Dr. Otero.  The VA physician also indicated 
that none of the veteran's current gastrointestinal disorders 
(regardless of the diagnosis) bears any relationship 
whatsoever to his prior service in the military.  And as 
support of the medical opinion, the VA physician cited, among 
other things, a December 1977 letter in the claims folder 
("C" file) specifically noting no evidence of colitis or a 
hiatal hernia.  The VA physician also pointed out that 
GI studies conducted prior to the December 1977 letter, which 
included a UGI series and gall bladder study, were negative 
as of May 1952.  The VA physician also cited an unremarkable 
abdominal X-ray in May 1953, which was negative too, and the 
subsequent diagnosis in January 1977 of an underlying 
psychophysiological functional disorder (referring to the 
anxiety reaction with conversion and depressive features)-
which, again, has been service connected for many years now.  
So based on these earlier objective clinical findings-or 
rather, the lack of positive results from those multiple 
diagnostic tests, the VA physician concluded that it is 
unlikely that the veteran's current diagnosis of duodenitis 
and gastritis is related to his service-connected psychiatric 
disorder (neurosis, generalized anxiety disorder).  The VA 
physician further indicated there is no medical evidence to 
substantiate the presence of gastrointestinal disease during 
the time of or within one year of the veteran's discharge 
from the military.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1153; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309.  
Therefore, said the VA examiner, it is impossible and very 
unlikely that the veteran's present gastrointestinal 
complaints can be linked or are linked to his military 
service.

There is no medical evidence of record refuting the opinions 
of Dr. Otero in September 1990 or the VA physician in May 
2001.  So the preponderance of the evidence is against the 
claim for service connection for a gastrointestinal disorder 
(inclusive of gastritis, duodenitis, a hiatal hernia, etc.), 
meaning the benefit-of-the-doubt doctrine does not apply, and 
the claim must be denied.  38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The petition to reopen the claim for service connection for 
colitis is denied.

Although new and material evidence has been submitted to 
reopen the claim for service connection for a 
gastrointestinal disorder (inclusive of a hiatal hernia, 
gastritis, duodenitis, and other forms of peptic ulcer 
disease), service connection remains denied nonetheless.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

(CONTINUED ON THE NEXT PAGE)

 

